Title: From Benjamin Franklin to J.F. Frin & Co., 28 December 1779
From: Franklin, Benjamin
To: J.F. Frin & Co.


Gentlemen
Passy, Decr. 28. 1779.
I return your 49 Bills accepted, as of the Day on which they were presented.
The obligations of Congress, mentioned to you by Messrs. Cromelin and fils ought not to have been brought to Europe, their Operation is in America and they must be returned thither and produced annually to the Treasurer in order to receive the interest. As the Obligations are if I am not mistaken payable to the Bearer, there was a Risque in sending them, equal to the Insurance, which perhaps is 50 per Cent, and the same Risque must be incurr’d in returning them; as if taken they would become the Property of the Captors. It was therefore either through Folly or an Intention to deceive, that they were sent over to be sold here. Folly if they continue to be of the Value express’d in them: knavery if they are of that species which has depreciated with the Currency on which they were founded; and which I have heard is now 2000 per Ct. the only obligations of Congress that have kept up their Value, are those the Interest of which is paid in france by Bills Such as those I have now accepted for you.
To assist your friend in Sending back those Papers, with as Little Risque as Possible, I Shall readily certify Copies of them if produc’d to me; tho’ I think it may as well be done by a Notary in Holland. This may save Proprietors Claim if the Vessel Should be lost or the papers destroy’d. But not if they are taken because I apprehend that whoever produces them will have a Right to demand the Interest. I have the honour to be &c.
Messrs. J.f. Frin & Compe. Banquiers Rue du Carousel.
